DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 10/7/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 states “wherein the nanostructure comprises nanopillars or nanocavities, the top part of the nanopillars or the top part of the nanocavities having hydrophobic properties” which fails to further limit the subject matter of the claim upon which it depends.
Claim 3 states “wherein the top part of the nanostructure comprises the top of the nanostructure and an adjacent portion extending below the top of the nanostructure” which fails to further limit the subject matter of the claim upon which it depends.
Claim 19 “wherein the nanostructure comprises nanopillars or nanocavities, a top part of the nanopillars or a top part of the nanocavities having hydrophobic properties, and a remaining part of the nanostructure confers antifog properties to said face of said transparent article” which fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-8, 10, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2016/089073 A2) in view of Tonar et al (US 2012/0243093 A1).
	Regarding claims 1-8 and 18-20, Kim teaches a transparent article (e.g., lens) that may comprise a face provided with a nanostructure (e.g., skeletal layer), wherein the nanostructure can be coated with a hydrophobic coating or be superhydrophobic (i.e., a face provided with a nanostructure, wherein a top part of the nanostructure has hydrophobic properties, wherein the nanostructure comprises nanopillars or nanocavities, the top part of the nanopillars or the top part of the nanocavities having hydrophobic properties, wherein the top part of the nanostructure comprises the top of the nanostructure and an adjacent portion extending below the top of the nanostructure, wherein the top part of the nanostructure has superhydrophobic properties); and the channel between the nanostructure may be filled with a hydrophilic coating with an antifog function (i.e., a remaining part of the nanostructure confers antifog properties to said face of said transparent article, wherein the nanopillars or the nanocavities have walls and at least part of said walls is constituting the remaining part of the nanostructure and has hydrophilic properties, wherein the remaining part of the nanostructure has hydrophilic properties) (page 5, 12); so Kim would have suggested or taught to one of ordinary skill in the art at the time of invention the nanostructure comprises nanopillars or nanocavities, a top part of the nanopillars or a top part of the nanocavities having hydrophobic properties, and a remaining part of the nanostructure confers antifog properties to said face of said transparent article.
Kim fails to expressly suggest wherein the nanostructure comprises nanopillars or nanocavities, a top part of the nanopillars or nanocavities having hydrophobic properties, and: the top part of the nanopillars only comprises the top of the nanopillars and an adjacent portion extending below the top of the nanopillars, said adjacent portion being an annular portion extending up from 1 nm to h/5 in which h is the height of the pillar(s) expressed in nm, below the top, the top part of the nanocavities only comprises the top of the nanocavities and an adjacent portion extending below the top of the nanocavities, said adjacent portion being a ring-like band of the cavity extending from 1 nm to h/5 in which h is the depth of the cavity expressed in nm, below the top; wherein the nanopillars or the nanocavities have hydrophobic walls and at least part of said walls is constituting the remaining part of the nanostructure and has a roughness which is higher in a lower part of said remaining part than in a top part of said remaining part; wherein the roughness of the walls of the nanopillars or the nanocavities is increasing from the top part to the lower part of said remaining part.
However, Kim teaches the superhydrophilic structure or the superhydrophobic structure can be selectively implemented by increasing the surface area at the nanoscale (i.e., adjusting the roughness) according to the initial contact angle of the intrinsic properties of the material. Nanostructures have a large surface area that not only maximizes hydrophilicity or hydrophobicity, but also exhibits different characteristics depending on their shape (page 5).
Tonar teaches it was known in related art at the time of invention (e.g., lens covers) that hydrophobic or superhydrophobic structured surfaces (e.g., nanostructures) could be used so water droplets ball up and the droplets and debris do not accumulate on the surface; wherein due to the high energy imperfections present in many hydrophobic surfaces, which cause the high adhesion strength points that can trap droplets, it may be beneficial to combine hydrophilic zones with hydrophobic zones on a surface; and when used optimally, the combination of a hydrophobic and hydrophilic surface can significantly increase the force applied to a droplet in the vicinity of the interface between the two zones, making it more likely to remove the droplet from the hydrophobic surface;  so in this manner, the hydrophilic zones act as gutters, improving the overall ability of the surface to shed water (para 95-96, para 100-104). Tonar further teaches the super hydrophobic surface may be produced by depositing a fluoropolymer (para 104) and hydrophilic properties may be provided by surface treatments (para 90-93).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Tonar, to adjust the shape, size, and roughness of the nanostructures of Kim as well as the regions or zones through surface treatments along and in between the nanostructures to provide both a superhydrophobic structure as well as a hydrophilic portion (i.e., anti-fog function) in between the superhydrophobic structures. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the fluoropolymers of Tonar for the hydrophobic coating of Kim, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	Regarding claim 10, Kim suggests the article is an optical article such as eyeglasses (i.e., ophthalmic lens) (page 5, 12).
Regarding claims 21 and 22, Kim teaches a transparent article that may comprise a face provided with a nanostructure, wherein the nanostructure can be coated with a hydrophobic coating or be superhydrophobic and the channel between the nanostructure may be filled with a hydrophilic coating with an antifog function (page 5, 12); so Kim would have taught or suggested to one of ordinary skill in the art at the time of invention wherein the nanostructure comprises nanopillars or nanocavities, a top part of the nanopillars or nanocavities having hydrophobic properties, and a remaining part of the nanopillars or nanocavities confers antifog properties to said face of said transparent article.
Kim further teaches its use is in the field of optical technology (e.g., transparent materials such as glass and plastic are used in various fields such as glasses (i.e., ophthalmic lenses), goggles, hydroponics, automobiles, gas masks, mirrors, and optical instruments) (page 2); and Kim suggests the article is an optical article such as eyeglasses (i.e., ophthalmic lens) (page 5, 12).
Kim would have failed to necessarily suggest  the top part of the nanocavities only comprises the top of the nanocavities and an adjacent portion extending below the top of the nanocavities, said adjacent portion being a ring-like band of the cavity extending from 1 nm to h/5 in which h is the depth of the cavity expressed in nm, below the top; the top part of the nanopillars only comprises the top of the nanopillars and an adjacent portion extending below the top of the nanopillars, said adjacent portion being an annular portion extending up from 1 nm to 20 nm in which h is the height of the pillar(s) expressed in nm, below the top, the top part of the nanocavities only comprises the top of the nanocavities and an adjacent portion extending below the top of the nanocavities, said adjacent portion being a ring-like band of the cavity extending from 1 nm to 20 nm in which h is the depth of the cavity expressed in nm.
Tonar teaches it was known in related art at the time of invention (e.g., lens covers) that hydrophobic or superhydrophobic structured surfaces (e.g., nanostructures) could be used so water droplets ball up and the droplets and debris do not accumulate on the surface; wherein due to the high energy imperfections present in many hydrophobic surfaces, which cause the high adhesion strength points that can trap droplets, it may be beneficial to combine hydrophilic zones with hydrophobic zones on a surface; and when used optimally, the combination of a hydrophobic and hydrophilic surface can significantly increase the force applied to a droplet in the vicinity of the interface between the two zones, making it more likely to remove the droplet from the hydrophobic surface;  so in this manner, the hydrophilic zones act as gutters, improving the overall ability of the surface to shed water (para 95-96, para 100-104). Tonar further teaches the super hydrophobic surface may be produced by depositing a fluoropolymer (para 104); and hydrophilic properties may be provided by surface treatments (para 90-93).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Tonar, to adjust the shape and size of the nanostructures of Kim as well as the regions or zones through surface treatments along and in between the nanostructures to provide both a superhydrophobic structure as well as a hydrophilic portion (i.e., anti-fog function) in between the superhydrophobic structures. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the fluoropolymers of Tonar for the hydrophobic coating of Kim, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.
Applicant contends that nothing in the prior art of record suggests the top part of the nanopillars only comprises the top of the nanopillars and an adjacent portion extending below the top of the nanopillars, said adjacent portion being an annular portion extending up from 1 nm to h/5 in which h is the height of the pillar(s) expressed in nm, below the top; and the top part of the nanocavities only comprises the top of the nanocavities and an adjacent portion extending below the top of the nanocavities, said adjacent portion being a ring-like band of the cavity extending from 1 nm to h/5 in which h is the depth of the cavity expressed in nm, below the top; and the remaining part of the nanopillars or nanocavities confers antifog properties to said face of said transparent article. Furthermore, the Applicant contends that Tonar teaches away from the invention (e.g., an opposite arrangement) and would have led the skilled person in a direction divergent from the path that was taken by the Applicant.
This is not persuasive, as it appears the Applicant has failed to consider the totality of the teachings of the combined art of Kim and Tonar. 
Kim teaches:
According to the present invention, the superhydrophilic structure or the superhydrophobic structure can be selectively implemented by increasing the surface area at the nanoscale according to the initial contact angle of the intrinsic properties of the material. Nanostructures have a large surface area that not only maximizes hydrophilicity or hydrophobicity, but also exhibits different characteristics depending on their shape. For example, due to the nanostructure, by changing the refractive index on the surface, the effects such as antireflection characteristics, anti-fingerprint characteristics can be incidentally expressed, and when used in solar cells, etc., efficiency can be maximized.

Hydrophilic coating on the drainage (nanodrain structure, or nanogrooving structure) structure can be implemented not only with anti-fog but also with drainage function (page 5).
Furthermore, Kim teaches the nanostructures have nanogrooves between them (figure 19); and that the structures or pores are an order of magnitude in size (e.g., pore size) of 100 nm or less (page 2).
Tonar teaches:
Due to the high energy imperfections present in many hydrophobic surfaces, which cause the high adhesion strength points that can trap droplets, it may be beneficial to combine hydrophilic zones with hydrophobic zones on a surface. A hydrophobic surface can only try and "push" a droplet away. A hydrophilic surface attempts to "pull" the droplet over its entire surface. When used optimally, the combination of a hydrophobic and hydrophilic surface can significantly increase the force applied to a droplet in the vicinity of the interface between the two zones, making it more likely to remove the droplet from the hydrophobic surface. In this manner, the hydrophilic zones act as gutters, improving the overall ability of the surface to shed water (para 96).
	Therefore, Kim as modified by Tonar would have suggested a lens or transparent article having a nanostructured surface (e.g., nanopillars or nanocavities) on the order of magnitude of 100 nm or less; with a hydrophobic upper surface; wherein the lower surface or channels (i.e. remaining part of the nanopillars or nanocavities) is hydrophilic or has anti-fog properties. In determining the dimensions (e.g., height) and/or location of the hydrophobic zones and hydrophilic, one of ordinary skill in the art would have been engaging in routine experimentation to optimize the ability of the article to possess high adhesion strength points that can trap droplets as well as gutters that improve the overall ability of the surface to shed water and its anti-fog function. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783